DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2021 has been entered.
Response to Amendment
Claims 1, 3, and 4-6 remain pending.
Response to Arguments
Applicant argues that the newly claimed “residual solvent amount of 3.0% by mass or less” is not taught by the cited prior art. The Primary Examiner acknowledges that none of the cited references explicitly state a residual solvent amount and, while JP 597 briefly mentions a goal of “reducing the residual amount of solvent in the formed liquid crystal alignment film,” the reference fails to suggest reduction to at or below 3.0% by mass. Further, none of the cited prior art references provides any direct or indirect evidence that the final residual solvent amount is inherently 3.0% by mass or less, particularly in light of the fact that none of these references teaches a pre-heating step of heating at 50-100°C for 30-90 mins. (see interview summary record, 08 July 2021). Further, it is the lengthen an already adequate heating step that takes less time. Doing so would make the process less efficient. For this reason, the rejections of record are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “…and between the coating and the drying, heating the coated film at a heating temperature of 50°C to 110°C for a heating period of 30 to 90 minutes to obtain a residual solvent amount of 3.0% by mass or less.” This limitation is unclear as it appears to state that it is this heating period alone that achieves the residual solvent amount of 3.0% by mass or less. Based on the Primary Examiner’s reading of the disclosure, it appears to be the combination of this pre-heating and
Claim 5 has been amended to recite “a polyimide resin composition consisting of a polyimide resin, a phenol-based antioxidant, and optionally a surfactant…”. This combination of a closed transitional phrase (“consisting of”) with the recitation of an optional element (“optionally a surfactant”) is indefinite as it is unclear what is to be excluded from the closed grouping. The closed transitional phrase is meant to exclude elements from the claim, not include them [MPEP 2111.03]. Consequently, the metes and bounds of the claim are unclear. Claim 6 is similarly indefinite by virtue of its dependency.
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-064642 A (published 28 April 2016, reference is made to attached EPO machine-generated English-language translation).
With respect to claim 5, JP 642 teaches a polyimide resin film [1:10] which is composed of a dried product of a polyimide resin composition. The polyimide resin is the reaction product of 1,2,4,5-cyclohexanetetracarboxylic dianhydride [0039 @ 9:347] with 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-064642 A.
As detailed above, JP 642 teaches a phenol-based antioxidant. JP 642 does not disclose the concentration (parts by mass per 100 parts by mass of the polyimide resin). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05(II)(A). Further, it is the Primary Examiner’s position that the amount of an antioxidant added to a resin composition is a result-effective variable: a sufficient amount must be added in order to impart the desired degree of resistance to oxidation but not so much as to have deleterious effects on the resin composition and/or further processing of the resin. Based on at least this rationale, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to optimize the amount of antioxidant by routine experimentation, absent evidence of criticality. MPEP 2144.05(II)(A-B). Nothing of record indicates that the optimization of the concentration of antioxidant was anything other than the exercise of ordinary skill in the art. In re Applied Materials, Inc., 103 USPQ 2d 2000, 692 F.3d 1289 (Fed. Cir. 2012) at 1297-1298.  
Allowable Subject Matter
Claims 1, 3, and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither teaches nor suggests the claimed process comprising only the claimed forming, heating, and drying steps resulting in a film having a residual solvent amount of 3.0% by mass or less. See, e.g., JP 642 where the film is stretched before final drying.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796            

22 August 2021